Citation Nr: 0607332	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease (DJD) of the cervical spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to May 
1966.  He also had unverified service with the Army Reserves 
and the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In March 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The claim was 
remanded in July 2004 for additional evidentiary development 
and was returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The cervical spine disability is manifested by limitation 
of flexion to 60 degrees, limitation of extension to 30 
degrees, rotation to the right and left to 50 degrees, with 
lateral bending to 20 degrees to the right and to 25 degrees 
on the left.  There are complaints of pain with motion and 
mild paracervical spasm and tenderness to palpation in the 
paracervical musculature.  There is mild incoordination in 
motion, mild weakness, to repetitive strength testing and 
flexion and extension is limited due to pain.  

2.  There is intermittent numbness in a C6 distribution as a 
result of the cervical spine disorder.  

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for 
DJD of the cervical spine have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5290, 
5293, 8510-8517 (2002) (2003) 5235-5243, 8510-8517 (2005).  

2.  The criteria for a separate 20 percent rating, but no 
more, for incomplete paralysis of the upper radicular group, 
is warranted as of September 23, 2002.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs 5290, 5293, 8513 (2002) (2003) 5235-
5243, 8510-8517 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that a notice letter was sent to the veteran 
in July 2002, prior to the September 2002 rating decision 
which granted an increased rating of 10 percent for the 
service-connected cervical spine disorder.  The veteran 
submitted a notice of disagreement with that decision, and 
this appeal ensued.  The 10 percent rating was confirmed and 
continued in 2003 and 2005.  Review of the claims file 
reflects that he was issued another VCAA letter in July 2004 
regarding his cervical spine disorder which specifically 
advised him as to what evidence the RO had in its possession 
as to that issue and what evidence was still needed to 
warrant an increased rating.  Moreover, a June 2005 SSOC 
included discussion and recitation of the duty to notify and 
assist regulations.  Specifically, these documents notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Numerous VA examination reports are of record, to 
include the most recent evaluation reports from April 2005 
orthopedic and neurologic exams.  The evidence of record is 
sufficient to make a decision without obtaining additional VA 
examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran contends that he is entitled to a higher 
evaluation for his cervical spine disability.  In statements 
and testimony, the veteran stated that he was very limited in 
how far he could turn his head due to neck symptoms, 
including daily pain.  He also experienced numbness in the 
fingers of his left hand.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51. 454 (August 27, 2003).  The 
criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243 
(2004).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  VA's General 
Counsel held if the veteran could receive a higher evaluation 
under the new criteria, the effect of the change would be 
liberalizing.  Therefore, the Board will consider the claim 
under the old rating criteria for the entire period of the 
appeal, and the new criteria from the effective date of the 
revisions. see also VAOPGCPREC 7-2003.

Under the provisions of DC 5290, in effect before September 
26, 2003, a 10 percent evaluation is warranted for slight 
limitation of motion of the cervical spine, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 30 percent evaluation is assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under the former provisions of DC 5293, in effect before 
September 23, 2002, a noncompensable evaluation is assigned 
for postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).

For purposes of evaluations under DC 5293, "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 1. (2003).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, DC 5293, Note 2. 38 C.F.R. § 
4.71a, DC 5293 (in effect from September 23, 2002 to 
September 25, 2003).

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003).

DC 5235, Vertebral fracture or dislocation; DC 5236, 
Sacroiliac injury and weakness; DC 5237, Lumbosacral or 
cervical strain; DC 5238, Spinal stenosis; DC 5239, 
Spondylolisthesis or segmental instability; DC 5240, 
Ankylosing spondylitis; DC 5241, Spinal fusion; and DC 5242, 
Degenerative arthritis of the spine; are rated under the 
following new general rating formula for diseases and 
injuries of the spine: With or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease:  
A 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine. A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.

The notes provide that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment are to be rated separately, under an 
appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

The relevant evidence includes private records from June 2002 
which reflect that the veteran was seen for chronic neck 
pain.  Motor strength was 5/5 of the major flexors/extensors 
bilaterally.  His gait and posture were normal.  His range of 
motion of the neck was limited to 60 degrees of rotation to 
the left and right.  The examiner noted that degenerative 
joint disease was present, but there were no radiculopathy 
symptoms present.  A cervical spine X-ray report showed a 
moderately severe degree of disc space narrowing at C5-C6 
where there was also prominent spurring anteriorly and 
posteriorly.  There was also a moderately severe degree of 
disc space narrowing at C6-C7 and moderate degree at C7-T1.  
Moderate reversal of curvature was noted at C5-C6. 

Upon VA orthopedic examination in September 2002, the veteran 
reported daily neck pain, which worsened with changes in the 
weather or increased activity.  He had undergone many years 
of chiropractic therapy which had been unhelpful.  During 
flare-ups there was more pain but no more limitation of 
motion.  His pain affected him mostly due to stiffness and 
limited range of motion.  He had difficulty operating heavy 
machinery or driving because he could not turn his head 
around to see without turning his shoulders and waist also.  

On physical exam, passive lateral rotation was to 50 degrees 
bilaterally with a normal of 60 degrees bilaterally.  His 
forward flexion was to 60 degrees which was normal.  His 
extension was to 10 degrees out of 30, and his lateral 
bending was to 20 degrees with a normal of 30.  The exam was 
repeated multiple times, and he showed no weakened movement 
against resistance and no excessive fatigability and no pain 
with motion.  He did have limited range of motion which was 
consistent on repeated exams.  There was no spasm or bony 
deformities and no tenderness.  He had no postural 
abnormalities or fixed deformities.  The diagnosis was 
degenerative cervical spine disease.  The examiner noted that 
the veteran would be limited from doing jobs where he would 
have to turn his neck repeatedly.  The examiner did not find 
fatigue, pain, weakness, or incoordination of the neck.  

On VA neurological exam in September 2002, the veteran 
reported constant neck pain but denied radiating pain into 
the arms.  He did, however, experience intermittent numbness 
in the thumb, first, and second fingers of the left hand.  At 
the time of the exam, he was asymptomatic.  There was no 
weakness or atrophy in either arm.  

In October 2002, a private chiropractor reported that based 
on the latest X-rays and symptoms, the veteran had early, 
severe degeneration in the neck and back.    

VA treatment records dated in 2004 and 2005 reflect continued 
treatment for the veteran's chronic cervical pain, as well as 
for other conditions.  At April 2005 VA orthopedic and 
neurological evaluations, the veteran reported increased pain 
with motion, fatigability, and weakness.  He denied any 
incapacitating episodes of neck or back pain in the last 12 
months.  X-rays showed lower cervical disc and DJD, moderate 
to severe.  Cervical spine range of motion was to 60 degrees 
of flexion, with extension to 30 degrees, with rotation to 
the right and left to 50 degrees.  Lateral bending was to 20 
degrees on the right and to 25 degrees on the left.  There 
was a mild loss of cervical lordosis.  There was mild 
paracervical spasm and tenderness to palpation in the 
paracervical musculature.  There was increased pain with 
resisted extension of the neck and also fear full flexion, 
but more with full extension than flexion.  Mild 
incoordination in motion was noted, and there was some mild 
weakness to repetitive strength testing and flexion and 
extension of the cervical spine.  The diagnosis was DDD and 
DJD of the cervical spine.  The examiner noted that he would 
assign an additional 5 degrees range of motion loss in the 
cervical extension.  

On VA neurological evaluation, the veteran complained that 
his left arm was not as strong as his right.  There was left 
arm numbness that came and went, with occasional shooting 
pains down the left arm.  There was an electrical sensation 
at times.  Left arm grip strength was 5/5 and first dorsal 
interosseus was 5/5.  He had mild weakness at the biceps and 
triceps in the left arm, noted to be 4+/5.  He also had some 
difficulty with thumb and little finger opposition, which was 
also graded at 4+/5.  Flexion and extension of the fingers 
were normal.  There was no drift to the outstretched arms.  
Sensory examination was intact.  Cervical DJD and 
intermittent numbness in a C6 distribution were the 
diagnoses.  

Based on the above findings as well as consideration of the 
DeLuca factors, the Board finds that a 20 percent disability 
rating under the old criteria of DC 5290 is warranted.  

The next question is whether the veteran is entitled to a 
rating in excess of 20 percent based on limitation of motion 
in the cervical spine.  In order to warrant an increased 
rating, there must be an actual or functional equivalent of 
severe limitation of motion or forward flexion of the 
cervical spine which is actually or functionally 15 degrees 
or less.  In regard to the new criteria for limitation of 
motion, the Board notes that pain is taken into account in 
evaluating limitation of motion.  See 38 C.F.R. § 4.71a 
(2005).  In this case, the cervical spine disability is 
manifested by limitation of forward flexion to 60 degrees 
with pain, limitation of extension to 30 degrees with pain, 
right lateral flexion to 20 degrees with pain, left lateral 
flexion to 25 degrees with pain, and right and left rotation 
to 50 degrees with pain.  Paracervical spasms and tenderness 
to palpation in the paracervical musculature were also noted.  
Based on the above-mentioned medical evidence, the findings 
do not demonstrate symptomatology that equates to, in 
general, a severe limitation of motion or, in particular, 
limitation of forward flexion to 15 degrees or less, even 
with full consideration of functional loss including pain and 
weakness on use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Therefore, a rating in excess of 20 percent under the old 
criteria of DC 5290 or the revised criteria for rating spine 
disorders is not warranted.

The Board considered the guidance in DeLuca and the medical 
and lay evidence.  However, nothing reflects that the veteran 
is functionally limited to severe limitation of motion or 15 
degrees or less of forward flexion.  Rather, the veteran 
retains functional use as noted above with some stiffness and 
inability to town his head without discomfort.  The veteran 
has not subjectively established a functional restriction to 
severe limitation of motion or 15 degrees or less of forward 
flexion, and the objective evidence reflects far better range 
of motion and functional ability.

As the veteran's service-connected cervical spine disorder 
includes degenerative disc disease (DDD), the Board will also 
consider whether a higher rating is warranted based on the 
criteria for rating intervertebral disc syndrome.  While a 
rating in excess of 20 percent is not warranted pursuant to 
old DC 5293 regarding intervertebral disc syndrome because 
severe, recurring attacks with intermittent relief are not 
shown.  However, the Board notes that the veteran's 
neurological symptoms involve his neck, upper extremity and 
hand, all on the left side.  As such, the potentially 
applicable DCs are 8510 (upper radicular group), 8511 (middle 
radicular group), 8512 (lower radicular group), 8513 (all 
radicular groups), 8614 (radial nerve), 8515 (median nerve), 
8516 (ulnar nerve), and 8517 (musculocutaneous nerve).  Mild 
incomplete paralysis pursuant to any of these codes warrants 
a 20 percent rating, (major or minor extremity).  These codes 
include findings regarding the shoulder elbow, hand, wrist, 
and fingers.  38 U.S.C.A. § 4.124a, DCs 8510-8517.  Thus, the 
Board concludes that the veteran's neurological symptoms, 
first noted upon exam in September 2002 and confirmed in 
2005, though intermittent, are significant enough to warrant 
a separate and compensable disability rating.  This separate 
and compensable rating is provided for in the rating criteria 
by the revised criteria, effective on September 23, 2002.  

In reaching this conclusion, the Board notes that the veteran 
has consistently described weakness in the left arm and 
occasional shooting pains into the extremity.  He describes 
numbness in fingers of the left hand.  Based on findings at 
the 2002 and 2005 exams and the other VA treatment records, 
there is no evidence of severe intervertebral disc syndrome 
or incapacitating episodes having a total duration of at 
least four weeks in the past twelve months.  Such episodes 
have not been described at any time during the pendency of 
the claim, and, in fact, such episodes were expressly denied 
at the time of the 2005 exam.  However, as there is evidence 
of a separate neurological disorder, it is the Board's 
conclusion that a separate neurological disability rating is 
in order.  As these symptoms are best described as mild, a 20 
percent rating is warranted.  See DCs 5235-5243, in effect as 
of September 23, 2002, to include consideration of DCs 8510-
8517.  

Review of the appropriate DCs reflects that the rating 
criteria did not provide for a separate disability rating for 
neurological symptoms until revision of the DCs in 2002, and 
as such awards are not retroactive, the Board has determined 
that the 20 percent rating is warranted from the date of the 
revision - September 23, 2002.  It is important to note that 
a separate rating in excess of 20 percent is not warranted.  
Clearly, neurological manifestations are mild at best, as 
they are described as intermittent.  Additionally, as noted 
above, any orthopedic disability has already been considered 
based on limitation of motion and determined to be 20 
percent.  Therefore, as the orthopedic symptoms warrant a 
rating of 20 percent, and the neurological symptoms warrant a 
20 percent rating, the combined rating is 40 percent as 
provided for in the combined ratings table in 38 C.F.R. 
§ 4.25.  A higher rating is not warranted based on 
intervertebral disc syndrome pursuant to any applicable DCs.

All reasonable doubt was resolved in the veteran's favor in 
reaching the decisions above.  Also considered was referral 
of the case for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis 
for further action on this question as there are no 
circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  


ORDER

A 20 percent evaluation for DJD of the cervical spine is 
granted, subject to regulations governing payment of monetary 
benefits.  

Entitlement to a separate evaluation of 20 percent for C6 
distribution, effective September 23, 2002, is granted, 
subject to regulations governing payment of monetary 
benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


